Citation Nr: 0838323	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1964 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veteran Affairs (VA) Detroit, Michigan Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's November 2005 substantive appeal statement, 
he checked a box indicating that he desired a hearing before 
a Member of the Board.  A May 2007 letter informed the 
veteran that his Travel Board hearing was scheduled to take 
place in June 2007.  The veteran never sent a subsequent 
statement indicating his withdrawal of this request, but in a 
June 2007 correspondence, he inquired if his scheduled Travel 
Board hearing could be held at a closer RO.  The RO failed to 
answer the veteran's request, and there is no indication that 
the veteran's hearing was ever held.

The veteran's June 2007 correspondence indicated that 
attending a Travel Board hearing at the Detroit, Michigan RO 
would present a significant hardship, as this RO is eight 
hours away from the veteran's residence.  The veteran further 
indicated that he received treatment four hours from his home 
at the VA Medical Center in Milwaukee, Wisconsin.  As there 
is also a RO in Milwaukee, Wisconsin, the veteran requested 
his Travel Board hearing be held at this location and not the 
Detroit RO.  This being a reasonable request, the Board 
concludes that another attempt must be made to provide the 
requested hearing.


Accordingly, the case is REMANDED for the following action:

The coordination necessary to schedule the 
veteran for a hearing before a member of 
the Board at the Milwaukee, Wisconsin VA 
Regional Office, rather than the Detroit, 
Michigan RO should be accomplished.  A 
copy of the notice provided to the 
appellant of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

